Count 1 of the complaint, the only count on which the case was tried, was in Code form of complaint on a policy of life insurance. Code of 1923, § 9531, form 12. In this Code form the words "for the term of __________ years," appearing in the Code of 1907, § 5382, form 12, are omitted. At the same time the statute (section 9531) declares such forms sufficient. In a case to which the form applies, this statute makes it sufficient unless the procedure thus sanctioned deprives the party of due process of law, or is void on other constitutional grounds. No such grounds are suggested in this case.
The allegation that the amount claimed is "due on a policy, etc.," implies that the policy was in force at the death of the insured. American Nat. Ins. Co. v. Moss, 215 Ala. 542,112 So. 110.
The cause was tried on pleas 2 to 11, setting up breaches of warranty or misrepresentations as to sound health and freedom from disease when the policy was issued, and as to treatment for disease within five years before that date.
The trial judge heard the cause without a jury upon testimony of witnesses examined orally before him. At the request of defendant he made a special finding of facts under Code 1923, § 9500. While this does not prevent a review of his decision on the facts (Sheppard v. Scott's Chapel, 216 Ala. 193,112 So. 905), it does not avoid the well-known presumption indulged in favor of his findings on oral testimony given by witnesses in his presence. This rule is founded upon sound principle, applicable alike to general or special findings.
The judge, with great care and at length, made a finding of fact upon all the issues presented in the cause. The result was a conclusion that none of the pleas was sustained, and judgment went accordingly. Upon consideration it is our opinion that such conclusion is fully supported by the evidence. Both professional and nonprofessional witnesses support the view that when the policy was applied for and delivered the insured was in sound health, a strong, active, hard-working man, free from disease, and that his death was due to an acute disease developed after the policy was issued. No further discussion of the evidence will be indulged.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur. *Page 432